DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a vehicle lamp module comprised of, in part, a high beam condenser is arranged at a position in front of the low beam circuit
board, a light exiting surface of the high beam condenser is located at a second focus of the low beam reflector, a distance between a position of an upper side boundary of the light exiting surface of the high beam condenser and the second focus of the low beam reflector is less than or equal to 2 mm in a front-to-rear direction, and the upper side boundary of the light exiting surface of the high beam condenser is shaped like a low beam cut-off line, so as to be configured to intercept low-beam light to form a low-beam light pattern; a lens is arranged at a position in front of the high beam condenser, and light emitted from the low beam light source is reflected by the low beam reflector and then is directed to the lens over the light exiting surface of the high beam condenser and refracted by the lens, so as to form a low-beam light pattern; and light emitted from the high beam light source is refracted by the high beam condenser and then exits from the light exiting surface of the high beam condenser, and is directed to the lens and refracted by the lens, so as to form a high-beam light pattern. Claims 2-20 are allowed due to their dependency upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875